DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-20 under 35 U.S.C. §103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1-5, 7-14, and 16-20 are objected to because the following claim terms lack a proper antecedent basis:
Claim 1, line 8: “the wheelset”;
Claim 7, line 3: “the measuring”;
Claim 10, line 13: “the wheelset”;
Claim 16, line 5: “the measuring”;
Claim 19, line 11: “the wheelset”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-5, 7-14, and 16-20 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 10, and 19, the claims each recite a plurality of trains traveling on different track routes. This limitation is not supported by the Specification. Fig. 1 shows a plurality of trains, but all are on the same rail 112, and not each on different track routes.
Further regarding claim 10, the Specification fails to disclose a processor located in the wheelset of a train that is also the processor of a networked server, thereby failing to disclose a processor that can, for example, compare “at the networked server” measured data to historical data. Additionally, the processor local to the wheelset is not discloses as being capable of sending a signal to other trains.
Further regarding claim 10, the Specification fails to disclose sensors that are capable of recording data on a networked server. Instead, the Specification only discloses sensors that are capable of transmitting data to a local data storage on the same wheelset upon which the sensors are located.
Further regarding claim 19, the Specification fails to disclose a processor located in the wheelset of a train that is also the processor of a networked server, thereby failing to disclose a processor that can, for example, compare “at the networked server” measured data to historical data. Additionally, the processor local to the wheelset is not discloses as being capable of sending a signal to other trains.
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5, 7-14, and 16-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claims 1, 10, and 19, the claims each recite remotely sending a signal to a networked server. However, Applicant’s continuous changes to the scope of the invention have resulted in claims that are now directed to an invention where data is measured at a wheelset, and then transmitted to a remote server for analysis. In this instance, it should the networked server sending signals to at least one of the plurality of trains, because the condition requiring corrective action is determined at the networked server.
Further regarding claims 1, 10, and 19, it is not clear how a processor can be both located on a plurality of respective wheelsets of each of a plurality of trains, and also be located in a networked server remote from the trains. To expedite prosecution, the examiner will interpret the claim as if it were written to encompass separate processors on the respective wheelsets and the networked server.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 7-14, and 16-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Barone et al., US 7,705,743 B2 (hereinafter Barone) in view of Birch et al., US 2018/0222504 A1 (hereinafter Birch), Chung et al., US 2018/0222505 A1 (hereinafter Chung), and Schick et al., US 7,783,507 B2 (hereinafter Schick).
Regarding claim 1:
Barone teaches a method comprising:
recording a history of data points, the data points measured using sensors located in respective wheelsets of a plurality of trains and correlated with location data, data points measurable from within each respective wheelset, the history being collected continuously as the plurality of trains are in service, two or more of the plurality of trains traveling on different track routes (ARMS node 125, Figs. 4A, 5, and 7; “other analog sensors, such as geophones, accelerometers, acoustic sensors, ultrasonic sensors, electric field sensors, magnetic field sensors, light intensity sensors, light selective frequency sensors, humidity, angular rate sensors, Global Positioning System (GPS), mechanical shock, pressure, or fluid or gas flow rate sensors,” col. 12, lines 34-40; “A number of parameters may be used, including temperature, vibration, light, varying or constant magnetic or electrical fields, humidity, location (such as indicated by a GPS system or otherwise), acceleration, velocity, sound, shock, pressure, or the flow rate of a fluid or a gas,” col. 4, lines 52-58; “historical data is examined by the microcontroller to determine if the high ultrasonic signal has been present for a period of time that is indicative of a potential failure, meaning that historical ultrasonic intensity data stored in the microcontroller and the current data value are screened for exceeding a preselected maximum threshold value for more than a predetermined period of time,”  col. 19, lines 6-14);
for each measurement of data points in the history, comparing a signature of the data points measurable from within the wheelset to a plurality of expected signatures (“Responsive to detection of one or more spikes occurring at one or more of the failure frequencies derived, or of combinations of peaks in those frequencies as described in the literature as characteristic of bearing degradation, the microprocessor generates and transmits data over the node network that is indicative of a first or second stage of bearing degradation,” col. 18, lines 36-42);
determining a condition within the rail environment responsive to the comparison of the signature to the plurality of expected signatures, the condition affecting the wheelset (“monitoring the degree of wear on the wheel bearings of railroad cars,” col. 1, lines 22-23; “data values corresponding to the presence in the sample data of the following sixteen frequencies,” col. 23, lines 35-68 – these sixteen frequencies are the plurality of expected signatures); and
remotely sending a signal, the signal configured to initiate a corrective action by the at least one of the plurality of trains, the corrective action including at least one of diverting and stopping the at least one of the plurality of trains, wherein remotely sending the signal is based on the determined condition within the rail environment (“If the estimated time to bearing failure permits, a maintenance action can be scheduled. If failure is estimated to be imminent, the train can be diverted or stopped before catastrophic bearing failure and derailment,” col. 5, lines 59-63).
Barone does not teach recording, at a networked server, a history of data points;
comparing at the networked server;
wherein the plurality of expected signatures represent a baseline of normal operations within a rail environment; and
remotely sending a signal to (or from) the networked server connected with at least one of the plurality of trains, the signal configured to initiate a corrective action by the at least one of the plurality of trains, the corrective action including at least one of diverting and stopping the at least one of the plurality of trains, wherein remotely sending the signal is based on the determined condition within the rail environment.
Schick teaches a method of managing a fleet of remote assets, including a fleet of locomotives (col. 3, line 41), that comprises sending operating parameters and location data of the mobile asset to a networked server (col. 4, lines 4-6; server 18, Fig. 1) for analysis (col. 5, lines 10-15). Schick teaches that remote analysis of data from mobile assets is advantageous because it allows the analyst to employ the awesome computer power of fully operational modern data processing equipment (col. 5, lines 10-15).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Barone to employ a remote data analysis scheme, including sending data to and analyzing data with and sending messages to mobile assets from a remote networked server, because Schick teaches that using a remote networked server allows one to take advantage of the awesome computer power of fully operational modern data processing equipment, thereby resulting in recording, at a networked server, a history of data points, comparing at the networked server, and remotely sending signals from a networked server.
Birch teaches measuring data points measurable within a wheelset (Sensors A-C, Fig. 2; “utilizing sensors provides a way of monitoring both the rails and railcars for anomalies,” ¶ 0016; the limitation of “using sensors located in a wheelset of a train” is an intended use of the computer-readable medium apparatus. In this instance, the computer readable medium appears to be capable of causing a computer to read any data from any source that can be transmitted into the inside of the processor executing the instructions stored on the computer-readable medium);
for each measurement of data points, comparing a signature of the data points measurable from within the wheelset environment to a plurality of expected signatures, each expected signature representing a baseline of normal operations within the rail environment (“the baseline and operating measurement data is compared to determine if a railway anomaly has been detected,” ¶ 0059; pp. 8-16 list at least 152 examples of the plurality of baselines of normal operation that could be compared to the measured data points, depending upon the particular sensor used and the particular application);
determining the condition within the rail environment responsive to the comparison of the signature to the plurality of expected signatures, the condition affecting the train , the wheelset, or a railway of a railway environment (“detecting a railcar anomaly based a comparison between the baseline and operating measurements,” Abstract; “detecting the signs of early failure or pre-failure events,” ¶ 0017); and
remotely sending a signal that indicates a corrective action to be taken on the train, the wheelset, or at the rail environment, wherein remotely sending the signal that indicates the corrective action is based on the determined condition within the rail environment (“By continuously assessing the health of the track while under normal operating conditions, the track may continuously be monitored and maintenance crews may be more efficiently deployed. Track maintenance may turn from reactive to proactive by catching early warning signs of wear and tear, well before failure,” ¶ 0019); and
that such a method and apparatus are advantageous for real-time anomaly detection that can alert a train operator and prevent accidents, damage to rails or railcars, and even derailment (¶ 0016).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Barone to compare the measured data not only to the expected signatures that indicate failure, but also to expected signatures that represent a baseline operations, as taught by Birch, because Birch teaches that comparing a signature of the data points measurable from within the wheelset to an expected signature, the expected signature representing a baseline of normal operations within a rail environment is advantageous for real-time anomaly detection that can alert a train operator and prevent accidents, damage to rails or railcars, and even derailment, thereby resulting in for each measurement of data points, comparing a signature of the data points measurable from within the wheelset to a plurality of expected signatures, each expected signature representing a baseline of normal operations within a rail environment, determining a condition within the rail environment responsive to the comparison of the signature to the plurality of expected signatures, the condition affecting the train, the wheelset, or a railway of the rail environment.
Chung discloses a litany of train-induced calamities (¶¶ 0004-0006), and a train control system to prevent such calamities, including sensors (“train control unit 100 may also include various sensors… to detect and identify objects, anomalies, and/or other conditions that might affect the safety of train 50,” ¶ 0033) and a control unit that communicates with a central server (¶ 0034), which central control can send messages to a train to reduce speed or stop, or divert to a siding or a different track (¶ 0034).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed application to modify Barone to include comms with a central server that can communicate hazards with a train, to instruct that train to stop or divert, as taught by Chung, because this would advantageously allow one to warn a following train of rail dangers to prevent train-induced calamities, thereby resulting in remotely sending a signal from the networked server connected with at least one of the plurality of trains, the signal configured to initiate a corrective action by the at least one of the plurality of trains, the corrective action including at least one of diverting and stopping the at least one of the plurality of trains, wherein remotely sending the signal is based on the determined condition within the rail environment.
Regarding claim 2, the combination of Barone, Birch, Chung, and Schick teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Barone, Birch, Chung, and Schick also teaches communicating the determined condition to one or more devices across a network (Barone: “The nodes on the network monitor wheel bearing health and, if a problem is predicted, the assembled network relays the alarm or alert from car to car to the locomotive, where a high-power communication link to a central monitoring station in the outside world is supported,” col. 5, lines 55-59; Birch: cloud 205, Fig. 2; Chung: “transmitting the data to a central control facility,” ¶ 0052).
Regarding claim 3, the combination of Barone, Birch, Chung, and Schick teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Barone, Birch, Chung, and Schick also teaches wherein the condition is a fault within the rail environment, the condition including a potential failure, the potential failure including one or more of a recommendation of maintenance and predicted failure (Barone: “If the estimated time to bearing failure permits, a maintenance action can be scheduled,” col. 5, lines 59-62; Birch: “detecting the signs of early failure or pre-failure events,” “Sometimes these will be emergency issues, other times they may indicate maintenance is needed, but any danger is not immediate,” ¶ 0017).
Regarding claim 4, the combination of Barone, Birch, Chung, and Schick teaches the invention of claim 3, as set forth in the rejection of claim 3 above. The combination of Barone, Birch, Chung, and Schick also teaches wherein the fault within the rail environment includes a failure of a bearing of the wheelset (Barone: “If the estimated time to bearing failure permits, a maintenance action can be scheduled,” col. 5, lines 59-62; Birch: “These components include, for example, attributes of the wheel, axle, bearing, truck, center pin, coupling, suspension and brake. When a system begins to fail--it often provides "pre-failure" symptoms that may be captured and characterized,” ¶ 0017).
Regarding claim 5, the combination of Barone, Birch, Chung, and Schick teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Barone, Birch, Chung, and Schick also teaches wherein the data points measured within the wheelset include an acoustic signal; a vibration signal (Barone: accelerometer 171, microphone 173, Fig. 8; Birch: “Examples of sensors that could be utilized on the railcar include, but are not limited to, an accelerometer, gyroscope, compass, camera, microphone, strain gauge, GPS, and physical contact sensor,” ¶ 0018).
Regarding claim 7, the combination of Barone, Birch, Chung, and Schick teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Barone, Birch, Chung, and Schick also teaches diagnosing one or more faults within the wheelset associated with one or more sensors, the measuring being performed by the one or more sensors, the diagnosing being performed based upon loss of at least one message or signal sent to or received from an external source (a loss of signal could indicate a catastrophic event that causes a train to cease broadcasting data, such as derailing and falling off a bridge to crash into a ravine; therefore, it would be obvious to a person having ordinary skill in the art to modify the combination of Barone, Birch, Chung, and Schick to implement a scheme of diagnosis for causes of signal loss in the event of a signal loss).
Regarding claim 8, the combination of Barone, Birch, Chung, and Schick teaches the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of Barone, Birch, Chung, and Schick also teaches harvesting power based upon a rotation of an axle of the wheelset, the harvested power enabling one or more of the measuring, the comparing, the communicating, and the determining (Barone: a generator 147, Fig. 7, 266, Fig. 25; rotor 288, Fig. 29B; stator 283, Fig. 29A, provides power for a long operational life, i.e., ten or more years, col. 6, lines 26-31).
Regarding claim 9, the combination of Barone, Birch, Chung, and Schick renders obvious the invention of claim 8, as set forth in the rejection of claim 8 above. The combination of Barone, Birch, Chung, and Schick also renders obvious wherein harvesting power is based upon at least one of: a self-contained power generator enclosed within a housing of a bearing of the wheelset (Barone: 266, Fig. 25); and a power generator comprised of a rotor (Barone: 288, Fig. 29B) and a stator (Barone: 283, Fig. 29A) in an outer housing of a bearing of the wheelset.
Regarding claim 10:
Barone teaches a system comprising:
a plurality of sensors positioned within respective wheelsets of a plurality of trains, the plurality of sensors configured record a history of data points, the data points measurable from within each respective wheelset of each of the plurality of trains and correlated with location data, the history being collected continuously as the plurality of trains are in service, two or more of the plurality of trains traveling on different track routes (ARMS node 125, Figs. 4A, 5, and 7; “other analog sensors, such as geophones, accelerometers, acoustic sensors, ultrasonic sensors, electric field sensors, magnetic field sensors, light intensity sensors, light selective frequency sensors, humidity, angular rate sensors, Global Positioning System (GPS), mechanical shock, pressure, or fluid or gas flow rate sensors,” col. 12, lines 34-40);
a processor (177, Fig. 8); and
a memory with computer code instructions stored therein, the memory operatively coupled to said processor such that the computer code instructions configure the processor to implement (memory 179, Fig. 8):
for each measurement of data points in the history, comparing a signature of the history of data points measured within the wheelset to a plurality of expected signatures (“the baseline and operating measurement data is compared to determine if a railway anomaly has been detected,” ¶ 0059; pp. 8-16 list at least 152 examples of the plurality of baselines of normal operation that could be compared to the measured data points, depending upon the particular sensor used and the particular application);
determining a condition within the rail environment responsive to the comparison of the signature to the plurality of expected signatures, the condition affecting one of the plurality of trains, the wheelset (“monitoring the degree of wear on the wheel bearings of railroad cars,” col. 1, lines 22-23);
remotely sending a signal configured to initiate a corrective action by the at least one of the plurality of trains, the corrective action including at least one of diverting and stopping the at least one of the plurality of trains, wherein remotely sending the signal is based on the determined condition within the rail environment (“If the estimated time to bearing failure permits, a maintenance action can be scheduled. If failure is estimated to be imminent, the train can be diverted or stopped before catastrophic bearing failure and derailment,” col. 5, lines 59-63).
Barone does not teach record, to a network server;
the plurality of expected signatures representing a baseline of normal operations within a rail environment; and
remotely sending a signal to (or from) a server connected with at least one of the plurality of trains, the signal configured to initiate a corrective action by the at least one of the plurality of trains, the corrective action including at least one of diverting and stopping the at least one of the plurality of trains, wherein remotely sending is based on the determined condition within the rail environment.
Schick teaches a method of managing a fleet of remote assets, including a fleet of locomotives (col. 3, line 41), that comprises sending operating parameters and location data of the mobile asset to a networked server (col. 4, lines 4-6; server 18, Fig. 1) for analysis (col. 5, lines 10-15). Schick teaches that remote analysis of data from mobile assets is advantageous because it allows the analyst to employ the awesome computer power of fully operational modern data processing equipment (col. 5, lines 10-15).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Barone to employ a remote data analysis scheme, including sending data to and analyzing data with and sending messages to mobile assets from a remote networked server, because Schick teaches that using a remote networked server allows one to take advantage of the awesome computer power of fully operational modern data processing equipment, thereby resulting in recording, at a networked server, a history of data points, comparing at the networked server, and remotely sending signals from a networked server.
Birch teaches measuring data points measurable within a wheelset (Sensors A-C, Fig. 2; “utilizing sensors provides a way of monitoring both the rails and railcars for anomalies,” ¶ 0016; the limitation of “using sensors located in a wheelset of a train” is an intended use of the computer-readable medium apparatus. In this instance, the computer readable medium appears to be capable of causing a computer to read any data from any source that can be transmitted into the inside of the processor executing the instructions stored on the computer-readable medium);
for each measurement of data points, comparing a signature of the data points measurable from within the wheelset environment to a plurality of expected signatures, each expected signature representing a baseline of normal operations within the rail environment (“the baseline and operating measurement data is compared to determine if a railway anomaly has been detected,” ¶ 0059; pp. 8-16 list at least 152 examples of the plurality of baselines of normal operation that could be compared to the measured data points, depending upon the particular sensor used and the particular application);
determining the condition within the rail environment responsive to the comparison of the signature to the plurality of expected signatures, the condition affecting the train , the wheelset, or a railway of a railway environment (“detecting a railcar anomaly based a comparison between the baseline and operating measurements,” Abstract; “detecting the signs of early failure or pre-failure events,” ¶ 0017); and
remotely sending a signal that indicates a corrective action to be taken on the train, the wheelset, or at the rail environment, wherein remotely sending the signal that indicates the corrective action is based on the determined condition within the rail environment (“By continuously assessing the health of the track while under normal operating conditions, the track may continuously be monitored and maintenance crews may be more efficiently deployed. Track maintenance may turn from reactive to proactive by catching early warning signs of wear and tear, well before failure,” ¶ 0019); and
that such a method and apparatus are advantageous for real-time anomaly detection that can alert a train operator and prevent accidents, damage to rails or railcars, and even derailment (¶ 0016).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Barone to compare the measured data not only to the expected signatures that indicate failure, but also to expected signatures that represent a baseline operations, as taught by Birch, because Birch teaches that comparing a signature of the data points measurable from within the wheelset to an expected signature, the expected signature representing a baseline of normal operations within a rail environment is advantageous for real-time anomaly detection that can alert a train operator and prevent accidents, damage to rails or railcars, and even derailment, thereby resulting in for each measurement of data points, comparing a signature of the data points measured within the wheelset to a plurality of expected signatures, each expected signature representing a baseline of normal operations within a rail environment, determining a condition within the rail environment responsive to the comparison of the signature to the plurality of expected signatures, the condition affecting the train, the wheelset, or a railway of the rail environment.
Chung discloses a litany of train-induced calamities (¶¶ 0004-0006), and a train control system to prevent such calamities, including sensors (“train control unit 100 may also include various sensors… to detect and identify objects, anomalies, and/or other conditions that might affect the safety of train 50,” ¶ 0033) and a control unit that communicates with a central server (¶ 0034), which central control can send messages to a train to reduce speed or stop, or divert to a siding or a different track (¶ 0034).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed application to modify Barone to include comms with a central server that can communicate hazards with a train, to instruct that train to stop or divert, as taught by Chung, because this would advantageously allow one to warn a following train of rail dangers to prevent train-induced calamities, thereby resulting in remotely sending a signal from a server connected with at least one of the plurality of trains, the signal configured to initiate a corrective action by the at least one of the plurality of trains, the corrective action including at least one of diverting and stopping the at least one of the plurality of trains, wherein remotely sending is based on the determined condition within the rail environment.
Regarding claim 11, the combination of Barone, Birch, Chung, and Schick teaches the invention of claim 10, as set forth in the rejection of claim 10 above. The combination of Barone, Birch, Chung, and Schick also teaches wherein the processor is further configured to communicate the determined condition to one or more devices across a network (Barone: “The nodes on the network monitor wheel bearing health and, if a problem is predicted, the assembled network relays the alarm or alert from car to car to the locomotive, where a high-power communication link to a central monitoring station in the outside world is supported,” col. 5, lines 55-59; Birch: cloud 205, Fig. 2).
Regarding claim 12, the combination of Barone, Birch, Chung, and Schick teaches the invention of claim 10, as set forth in the rejection of claim 10 above. The combination of Barone, Birch, Chung, and Schick also teaches wherein the condition is a fault within the rail environment, the condition including a potential failure, the potential failure including one or more of a recommendation of maintenance and predicted failure (Barone: “If the estimated time to bearing failure permits, a maintenance action can be scheduled,” col. 5, lines 59-62; Birch: “detecting the signs of early failure or pre-failure events,” “Sometimes these will be emergency issues, other times they may indicate maintenance is needed, but any danger is not immediate,” ¶ 0017).
Regarding claim 13, the combination of Barone, Birch, Chung, and Schick teaches the invention of claim 12, as set forth in the rejection of claim 12 above. The combination of Barone, Birch, Chung, and Schick also teaches wherein the fault within the rail environment includes a failure of a bearing of the wheelset (Barone: “If the estimated time to bearing failure permits, a maintenance action can be scheduled,” col. 5, lines 59-62; Birch: “These components include, for example, attributes of the wheel, axle, bearing, truck, center pin, coupling, suspension and brake. When a system begins to fail--it often provides "pre-failure" symptoms that may be captured and characterized,” ¶ 0017).
Regarding claim 14, the combination of Barone, Birch, Chung, and Schick teaches the invention of claim 15, as set forth in the rejection of claim 15 above. The combination of Barone, Birch, Chung, and Schick also teaches wherein the data points measured within the wheelset include an acoustic signal; a vibration signal (Barone: accelerometer 171, microphone 173, Fig. 8; Birch: “Examples of sensors that could be utilized on the railcar include, but are not limited to, an accelerometer, gyroscope, compass, camera, microphone, strain gauge, GPS, and physical contact sensor,” ¶ 0018).
Regarding claim 16, the combination of Barone, Birch, Chung, and Schick teaches the invention of claim 10, as set forth in the rejection of claim 10 above. The combination of Barone, Birch, Chung, and Schick also teaches diagnose one or more faults within the wheelset environment associated with one or more sensors, the measuring being performed by the one or more sensors, the diagnosing being performed based upon loss of at least one message sent to or received from an external source (a loss of signal could indicate a catastrophic event that causes a train to cease broadcasting data, such as derailing and falling off a bridge to crash into a ravine; therefore, it would be obvious to a person having ordinary skill in the art to modify the combination of Barone, Birch, Chung, and Schick to implement a scheme of diagnosis for causes of signal loss in the event of a signal loss).
Regarding claim 17, the combination of Barone, Birch, Chung, and Schick teaches the invention of claim 10, as set forth in the rejection of claim 10 above. The combination of Barone, Birch, Chung, and Schick also teaches energy harvesting module configured to harvest power based upon a rotation of an axle of the wheelset, the harvested power enabling one or more of the measuring, the comparing, the communicating, and the determining (Barone: a generator 147, Fig. 7, 266, Fig. 25; rotor 288, Fig. 29B; stator 283, Fig. 29A, provides power for a long operational life, i.e., ten or more years, col. 6, lines 26-31).
Regarding claim 18, the combination of Barone, Birch, Chung, and Schick renders obvious the invention of claim 17, as set forth in the rejection of claim 17 above. The combination of Barone, Birch, Chung, and Schick also renders obvious wherein the harvesting power is based upon at least one of: a self-contained power generator enclosed within a housing of a bearing of the wheelset (Barone: 266, Fig. 25); and a power generator comprised of a rotor (Barone: 288, Fig. 29B) and a stator (Barone: 283, Fig. 29A) in an outer housing of a bearing of the wheelset.
Claims 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Birch in view of Chung and Schick.
Regarding claim 19:
Birch teaches a non-transitory computer-readable medium configured to store instructions for determining a condition within a rail environment, the instructions, when loaded and executed by a processor (202, 208, Fig. 2), causes the processor to:
recording a history of data points, the data points measured by communicating with sensors located in respective wheelsets of a plurality of trains and correlated with location data, data points measurable within each respective wheelset, the history being collected continuously as the plurality of trains are in service, two or more of the trains traveling on different track routes (Sensors A-C, Fig. 2; “utilizing sensors provides a way of monitoring both the rails and railcars for anomalies,” ¶ 0016; the limitation of “using sensors located in a wheelset of a train” is an intended use of the computer-readable medium apparatus. In this instance, the computer readable medium appears to be capable of causing a computer to read any data from any source that can be transmitted into the inside of the processor executing the instructions stored on the computer-readable medium);
for each measurement of data points in the history, compare a signature of the history of data points measurable from within the wheelset environment to a plurality of expected signatures, each expected signature representing a baseline of normal operations within the rail environment (“the baseline and operating measurement data is compared to determine if a railway anomaly has been detected,” ¶ 0059; pp. 8-16 list at least 152 examples of the plurality of baselines of normal operation that could be compared to the measured data points, depending upon the particular sensor used and the particular application);
determine the condition within the rail environment responsive to the comparison of the signature to the plurality of expected signatures, the condition affecting one of the plurality of trains, the wheelset, or a railway of a railway environment (“detecting a railcar anomaly based a comparison between the baseline and operating measurements,” Abstract; “detecting the signs of early failure or pre-failure events,” ¶ 0017); and
remotely send a signal, the signal configured to initiate a corrective action by the at least one of the plurality of trains, the corrective action including at least one of diverting and stopping the at least one of the plurality of trains, wherein remotely sending the signal is based on the determined condition within the rail environment (“By continuously assessing the health of the track while under normal operating conditions, the track may continuously be monitored and maintenance crews may be more efficiently deployed. Track maintenance may turn from reactive to proactive by catching early warning signs of wear and tear, well before failure,” ¶ 0019; maintenance will require stopping or diverting of train to a facility where maintenance can be performed).
Birch does not teach recording by a network server,
compare at the networked server;
remotely send a signal to (or from) a server connected with at least one of the plurality of trains, the signal configured to initiate a corrective action by the at least one of the plurality of trains, the corrective action including at least one of diverting and stopping the at least one of the plurality of trains, wherein remotely sending is based on the determined condition within the rail environment.
Schick teaches a method of managing a fleet of remote assets, including a fleet of locomotives (col. 3, line 41), that comprises sending operating parameters and location data of the mobile asset to a networked server (col. 4, lines 4-6; server 18, Fig. 1) for analysis (col. 5, lines 10-15). Schick teaches that remote analysis of data from mobile assets is advantageous because it allows the analyst to employ the awesome computer power of fully operational modern data processing equipment (col. 5, lines 10-15).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Barone to employ a remote data analysis scheme, including sending data to and analyzing data with and sending messages to mobile assets from a remote networked server, because Schick teaches that using a remote networked server allows one to take advantage of the awesome computer power of fully operational modern data processing equipment, thereby resulting in recording, at a networked server, a history of data points, and comparing at the networked server.
Chung discloses a litany of train-induced calamities (¶¶ 0004-0006), and a train control system to prevent such calamities, including sensors (“train control unit 100 may also include various sensors… to detect and identify objects, anomalies, and/or other conditions that might affect the safety of train 50,” ¶ 0033) and a control unit that communicates with a central server (¶ 0034), which central control can send messages to a train to reduce speed or stop, or divert to a siding or a different track (¶ 0034).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed application to modify Barone to include comms with a central server that can communicate hazards with a train, to instruct that train to stop or divert, as taught by Chung, because this would advantageously allow one to warn a following train of rail dangers to prevent train-induced calamities, thereby resulting in remotely send a signal from a server connected with at least one of the plurality of trains, the signal configured to initiate a corrective action by the at least one of the plurality of trains, the corrective action including at least one of diverting and stopping the at least one of the plurality of trains, wherein remotely sending is based on the determined condition within the rail environment.
Regarding claim 20, the combination of Birch, Chung, and Schick teaches the invention of claim 19, as set forth in the rejection of claim 19 above. The combination of Birch, Chung, and Schick also teaches wherein the condition is a fault within the rail environment, the condition including a potential failure, the potential failure including one or more of a recommendation of maintenance and predicted failure (Birch: “detecting the signs of early failure or pre-failure events,” ¶ 0017).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
28 June 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853